202 F.2d 958
UNITED STATES of America ex rel. Eulalia FIGUEIREDO, Relator-Appellant,v.DISTRICT DIRECTOR OF IMMIGRATION AND NATURALIZATION OF PORTOF NEW YORK, Respondent-Appellee.
No. 214, Docket 22646.
United States Court of Appeals Second Circuit.
Argued April 7, 1953.Decided April 16, 1953.

Blanch Freedman and Gloria Agrin, New York City, for appellant.
Myles J. Lane, U.S. Atty., William J. Sexton, Asst. U.S. Atty., Louis Steinberg, Dist. Counsel, and Max Blau and Lester Friedman, Attorneys, Immigration and Naturalization Service, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The appellant's contentions that section 22 of the Subversive Control Act of 1950, 64 Stat. 987, 1006, is unconstitutional are sufficiently answered in Harisiades v. Shaughnessy, 342 U.S. 580, 72 S.Ct. 512, 96 L.Ed. 586 and Heikkila v. Barber, 73 S.Ct. 603.  On the authority of those decisions the judgment is affirmed.  Our mandate will be issued forthwith.